—In consolidated proceedings pursuant to Family Court Act article 6 for a writ of habeas corpus and to determine the custody of a child, the father appeals from an order of the Family Court, Suffolk County (Spinner, J.), entered August 1, 2000, which dismissed his petition for a writ of habeas corpus, and granted the cross petition of Juliette Vandenessen and Louis Vandenessen for custody of the child.
Ordered that the appeal is dismissed, without costs or disbursements, as the order entered August 1, 2000, was superseded by a consent order of the same court, dated November 3, 2000, entered upon consent of the parties.
While the instant appeal was pending, the father, through his attorney, agreed to a stipulation involving custody of the subject child culminating in an order dated November 3, 2000, entered upon consent of the parties. The father’s remedy is to move to vacate the superseding consent order in the court which rendered it (see CPLR 5015 [a]; Matter of Larkin-King v King, 159 AD2d 626, 627).
In view of this determination, appellate counsel’s application to be relieved as counsel, on the ground that there are no non-frivolous issues which can be raised on appeal (see Anders v California, 386 US 738), is denied as academic (see People ex rel. Kinnard v Strack, 287 AD2d 664, 665). Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.